Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1,3,4,9-13,17,19-23,29-34 are allowable over the prior art of record.   As per the independent claims, the claim elements toward voice control, query, and notification, relating to the claimed print setting values toward a first item and a print setting value to a second item that is not included in the print instruction, along with the predetermined print setting value in advance, is not explicitly taught by the prior art of record.  With respect to the prior art of record, Shen et al. teaches the voice control system includes a 3D printer 2, a voice control application program 10, a voice recognition server 3, and an image file database 4. The application program 10 may communicate with each of the 3D printer 2, the voice recognition server 3, and the image file database 4 via a wireless communication system.  In para [0025] of Shen, as described above, by utilizing the voice control system for 3D printer of the invention, a user 5 may issue a voice command V1 to search and download a desired image file G1 in the image file database 4. Specifically, in one embodiment, the voice command V1 and the image file command C1 can perform actions in the image file database 4 as tabulated below.
[Wingdings font/0xE0] voice command V1 actions performed by image file database 4
1) Search enabling search in image file database 4 2) Query Terms searching an image file based on the input terms 3) Back moving to a previous image file 4) Next moving to a next image file 5) Download downloading the selected image file 6) Open opening the selected image file [0026] For example, with respect to the voice command V1 having number 1, the user 5 may issue the voice command V1 containing a “search” content to the application program 10. Next, the application program 10 transmits the voice command V1 to the voice recognition server 3 for analysis. A text command T1 having contents of “search” is obtained by the voice recognition server 3. Next, the application program 10 determines whether the text command T1 is an image file command C1 or not. If yes, the application program 10 transmits the image file command C1 to the image file database 4. After the image file database 4 receives the image file command C1, the image file database 4 enables the “search” function based on the contents of the image file command C1.  However, Shen et al. does not refer to any case in which a print setting value corresponding to a first item is included in a print instruction of a voice command and a print setting value corresponding to a second item is not included in the print instruction of the voice command.  Shen et al. fails to disclose or suggest at least in a case in which an instruction received by a voice control device is a print instruction for printing content and a print setting value corresponding to a first item is included in the print instruction and a print setting value corresponding to a second item is not included in the print instruction, specifying the content corresponding to the print instruction, the print setting value corresponding to the first item included in the print instruction, and a predetermined print setting value for the second item, with the predetermined print setting value having been set in advance before the print instruction is received, as is recited in independent Claims 1, 10, and 29.  Thus, Shen et al. fails to disclose or suggest important features of the present invention recited in the independent claims.  
Carney et al. teaches a print server networked environment using voice/speech commands. Paragraph [0050] reads as follows:  The GUI panels shown in FIGS. 2 and 3 are for illustrative purposes. Graphical design elements and GUI functions may be added and removed without departing from the invention. Moreover, GUI displays are not required at all. Alternative embodiments could include any sort of input means in which the user requests an application to print. For instance, notification event messages may be generated in response to the user entering printing related commands onto a command line interface or in response to receiving printer related voice commands.  While Carney et al. describes generating notification event messages, the reference does not refer to any case in which a print setting value corresponding to a first item is included in a print instruction of the voice command and a print setting value corresponding to a second item is not included in the print instruction of the voice command.
Park et al. is directed to an image forming system operable to provide a cloud printing service. In paragraph [0016], Park et al. notes that: The receiving device may include: a network interface unit operable to receive, from the cloud printing server, the upload notification indicating that the content corresponding to the target phone number is registered in the cloud printing server; a user interface unit operable to display information about the content based on the received upload notification; and a controller operable to generate a print request about the content, wherein the network interface unit may transmit the generated print request to the cloud printing server.  In paragraph [0019], Park et al. describes:  The method may further include displaying, by the transmitting device, a list of contacts and a list of contents, which are stored in the transmitting device, wherein the transmitting of the content may include, when the content and the target phone number are set from among the displayed lists, transmitting the set content and the set target phone number to the cloud printing server.  Park et al. describes that a print option is received from a mobile device 22710, and the received print option is applied to content. Specifically, the mobile device 22710 receives a user input of setting a separate print option from a user and sends the separate print option included in the user input together with the print request.  However, Park et al. does not teach anything regarding a case in which a print setting value corresponding to a first item is included in a print instruction of a voice command and print setting value corresponding to a second item is not included in the print instruction of the voice command. Thus, Park et al. fails to remedy the deficiencies of Shen et al. and Carney et al. noted above with respect to the independent claims. 
Sato (20170277148) [0076] FIGS. 10B and 10C illustrate printer details screen examples to be displayed in response to a pressing operation performed on the DETAIL button 1001. The examples in FIGS. 10B and 10C mainly display printer information and status information describing an operating status of the corresponding printer. As the printer information, basic attribute information on the corresponding printer such as a printer name, a model, and a setup location may be displayed. A user may press an EDIT button 1002 to correct partial information such as a printer name and a setup location. Under an item "STATUS", information describing a current status of the corresponding printer, such as a type of mounted material, the remaining amount of the material, and an error occurrence state is displayed.  Breazel (20160314782) teaches networked and cloud based control of home technology/appliances (see fig. 1)
	However, none of the prior art of record explicitly teaches the claim limitations of the independent claims, as discussed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        06/17/2022